Exhibit 10.4

 

FORM OF



FRANCHISE GROUP, INC. 2019 OMNIBUS INCENTIVE PLAN



PERFORMANCE RESTRICTED STOCK UNIT AWARD MEMORANDUM



Employee:   <<NAME>>     Date of Grant:   <<DATE>>     Target Performance
Restricted Stock Units (“PRSUs”):   <<NUMBER OF PRSUS AT TARGET>>    
Performance Period:   <<DATE>> – <<DATE>>

 

Performance Formula:

 

<<PERFORMANCE FORMULA>>

 

Performance Goal:

 

Performance will be measured as the absolute Total Shareholder Return (“TSR”) of
the Company over the Performance Period, calculated as follows:

 

<<PERFORMANCE GOAL>>

 

The “Starting Price” is the average closing price of a Share during the 30
calendar days ending September 30, 2019. The “Ending Price” is the average
closing price of a Share during the 30 calendar days ending on the last day of
the Performance Period. “Dividends Paid” includes all cash dividends paid with
respect to one Share during the Performance Period.

 

The TSR of the Company over the Performance Period will be measured against the
peer group of companies selected by the Compensation Committee that is in effect
on the Date of Grant.

 

    If the Relative TSR Performance Ranking vs. Peers is Then the Performance
Multiplier* is Below Threshold <<PERCENTILE>>   <<%>> Minimum <<PERCENTILE>>  
<<%>> Target <<PERCENTILE>>   <<%>> Maximum <<PERCENTILE>>   <<%>>

 

*The Performance Multiplier will be interpolated on a linear basis for Company
TSR performance results between 0 and the 25th Percentile, between the 25th
Percentile and the 55th Percentile and between the 55th Percentile and 75th
Percentile.  All results will be rounded to the nearest one-tenth of a percent.

 







Adjustments

 

At any time before the Shares are issued, the Administrator may adjust the
Performance Goals and/or the number of PRSUs that are earned or vested with
respect to the Performance Period if it determines, in its sole discretion, that
such adjustments are necessary or equitable, including, without limitation, to
reflect (i) a merger, acquisition, divestiture or other similar transaction, or
(ii) any other event or circumstance affecting the Performance Goal.

 

 

 

 

 

 

 

 



2



 

FORM OF

FRANCHISE GROUP, INC. 2019 OMNIBUS INCENTIVE PLAN



PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT

 

This Agreement is made as of <<DATE>> by and between Franchise Group, Inc., a
Delaware corporation (“Company”), and <<NAME>> (“Participant”).

 

Whereas, as of <<DATE>> (the “Date of Grant”), pursuant to the terms and
conditions of the Franchise Group, Inc. 2019 Omnibus Incentive Plan (“Plan”),
the Administrator of the Plan authorized the grant to the Participant of
Performance Restricted Stock Units (“PRSUs”) upon the terms and conditions set
forth in this Agreement and the attached Award Memorandum and subject to the
terms of the Plan; and

 

Whereas, the Participant desires to acquire and accept the PRSUs on the terms
and conditions set forth in this Agreement.

 

IT IS AGREED:

 

1.             Grant of PRSUs. The Company hereby grants the Participant the
number of Target PRSUs set forth in the Award Memorandum (this “Award”). Subject
to the terms and conditions of the Plan, and this Agreement, each PRSU
represents an unsecured promise of the Company to deliver, and the right of the
Participant to receive, one (1) share of Stock at the time and on the terms and
conditions set forth herein and in the Award Memorandum, contingent upon the
achievement of the Performance Goal during the Performance Period (both as
defined in the Award Memorandum). As a holder of PRSUs, the Participant has only
the rights of a general unsecured creditor of the Company. Capitalized terms
used and not otherwise defined herein shall have the same meaning as set forth
in the Plan or the Award Memorandum.

 

2.             Vesting.

 

(a)           Vesting. Subject to Section 5(a), if the Participant remains
continuously employed with, or in service to, the Company through the end of the
Performance Period, then the number of PRSUs earned shall vest in full.

 

(b)           Effect of Termination of Service. Except as may be provided in any
employment agreement in effect between the Participant and the Company and
except as provided below, if the Participant’s Termination of Service occurs
prior to the end of the Performance Period, then the PRSUs shall be forfeited as
of the Participant’s Termination of Service.

 

Notwithstanding the foregoing, in the event the Participant’s Termination of
Service prior to the end of the Performance Period is due to the Participant’s
death or Disability, and at a time when the Participant’s employment could not
have been terminated for Cause, the Participant shall become vested in a
pro-rated portion of the PRSUs that are earned pursuant to this Agreement (based
on performance), with such pro-ration determined based on the number of days in
the Performance Period that the Participant was employed until the date of such
death or termination due to Disability.

 

3





(c)           Effect of Change of Control. If a Change of Control occurs prior
to the end of the Performance Period, then (i) if the Participant is still
employed by, or in service to, the Company immediately prior to the Change of
Control, the PRSUs shall become vested in full (determined as if the target
performance goal had been met) upon the Change of Control, or (ii) if the
Participant has experienced a Termination of Service due to death or Disability,
then the Participant shall become vested upon the Change of Control in a
pro-rated portion of the PSRUs, as determined pursuant to subsection (b) above,
determined as if the target performance goal had been met.

 

If, upon the Change of Control, the Stock is no longer traded on an established
securities exchange, or the Award is assumed by another entity but will be
settled in shares or other securities that are not traded on an established
securities exchange, then the Company shall settle the Award by paying cash to
the Participant as soon as practicable (and within thirty (30) days) after the
Change of Control in an amount equal to the Fair Market Value (determined as of
the date of the Change of Control) of the number of shares of Stock that are
subject to the vested PRSUs.

 

3.             Settlement of Award. Except as provided in Section 2(c), the
Company shall issue to the Participant one (1) share of Stock for each PRSU that
has become earned and vested and shall deliver to the Participant such shares as
soon as practicable (and within thirty (30) days) following certification of the
level of achievement of the Performance Goal by the Administrator.

 

4.             Shareholder Rights. The Participant shall not have any rights as
a shareholder with respect to shares of Stock subject to any PRSUs until
issuance of the shares of Stock. The Company may include on any certificates or
notations representing shares of Stock issued pursuant to this Agreement such
legends referring to any representations, restrictions or any other applicable
statements as the Company, in its discretion, shall deem appropriate.

 

5.             Effect of Termination of Service for Cause; Recoupment.

 

(a)           Termination of Service for Cause. In the event the Participant’s
Termination of Service is for Cause at any time prior to the settlement of this
Award, the Participant will not be entitled to receive and will forfeit any
shares of Stock that have not been delivered previously to the Participant (even
if the PRSUs were previously earned and vested). In addition, if the
Participant’s Termination of Service is for reasons other than Cause, but after
the date of such termination, the Company learns facts that would have permitted
it to terminate the Participant’s service for Cause at any time prior to
settlement of this Award, then the Participant will not be entitled to receive
and will forfeit any shares of Stock that have not been delivered previously to
the Participant (even if the PRSUs were previously earned and vested). The
Participant also shall return to the Company the Fair Market Value of any Stock
acquired via PRSUs awarded hereunder within the six (6) month period prior to
the date of the Termination of Service or thereafter. In that event, the
Participant hereby agrees to remit the Fair Market Value to the Company in cash
within thirty (30) days of the Company's demand therefore. The Company, in its
discretion, may require the Participant to return to the Company the Fair Market
Value in the form of any Stock that the Participant still holds and that was
acquired under the PRSUs. Nothing herein impairs the right of the Company to
recoup any other economic value of the PRSUs as provided in Section 14(c)(iii)
of the Plan.

 

4





(b)           Competing With the Company, Breach of Confidentiality. Following
the Participant’s Termination of Service for any reason, the Administrator, in
its discretion, may require the Participant to return to the Company the Fair
Market Value of any Stock acquired via PRSUs awarded hereunder within the six
(6) month period prior to the date of the Participant’s Termination of Service
or thereafter if the Participant at any time during the term of his or her
employment or service with the Company and for an additional period of one (1)
year thereafter, without the Company's prior written consent, directly or
indirectly, engages in the business of or owns or controls an interest in
(except as a passive investor owning less than two percent (2%) of the equity
securities of a publicly owned corporation), or acts as a director, officer or
employee of, or consultant to any partnership, joint venture, corporation or
other business entity directly or indirectly engaged in any business that
competes with the Company anywhere in the actual geographic location in which
the Company conducts business in the United States at the time of the
Participant’s Termination of Service. In that event, the Participant agrees to
remit the Fair Market Value to the Company in the same manner as provided in
Section 5(a).

 

The time period during which the restrictions set forth in this Section 5(b)
apply shall be extended by the length of time during which the Participant
violates the restrictions in any respect. Nothing herein impairs the right of
the Company to recoup any other economic value of the PRSUs as provided in
Section 14(c)(iii) of the Plan.

 

6.             Cash Dividends. For so long as the Participant holds outstanding
PRSUs under this Agreement, if the Company pays any cash dividends on its Stock,
then the Company will pay the Participant in cash, for each outstanding PRSU
covered by this Agreement as of the record date for such dividend, the per share
amount of such dividend that the Participant would have received had the
Participant owned the underlying shares of Stock as of the record date of the
dividend if, and only if, the PRSUs become earned and vested and the related
shares of Stock are issued to the Participant. In that case, the Company shall
pay such cash amounts to the Participant at the same time the related shares of
Stock are delivered.

 

7.             Withholding Tax. If the Company is required to withhold any
federal, state or local taxes with respect to PRSUs earned and vested or the
issuance of shares hereunder, then the Participant shall pay to the Company, or
make arrangements satisfactory to the Company regarding the payment of, any
Federal, state and local taxes of any kind required by law to be withheld or
paid with respect to that amount. If permitted by the Company, tax withholding
or payment obligations may be settled with Stock, including Stock that is
otherwise issuable hereunder that gives rise to the withholding requirement. The
obligations of the Company under the Plan and pursuant to this Agreement shall
be conditioned upon that payment or arrangements with the Company and the
Company shall, to the extent permitted by law, have the right to deduct any such
taxes from any payment of any kind otherwise due to the Participant from the
Company or any Affiliate.

 

5





8.             Nonassignability. The Award shall not be assignable or
transferable except by will or by the laws of descent and distribution in the
event of the death of the Participant. No transfer of the Award by the
Participant by will or by the laws of descent and distribution shall be
effective to bind the Company unless the Company shall have been furnished with
written notice thereof and a copy of the will, if any, and such other evidence
as the Company may deem necessary to establish the validity of the transfer and
the acceptance by the transferee or transferees of the terms and conditions of
the Award.

 

9.             Participant Representations. The Participant hereby represents
and warrants to the Company that:

 

(a)           The Participant is acquiring the PRSUs and shall acquire any Stock
hereunder for his or her own account and not with a view towards the
distribution thereof other than a distribution that in the opinion of counsel
for the Company would not violate the Act;

 

(b)           The Participant understands that he or she must bear the economic
risk of the investment in the Stock awarded, which cannot be sold unless they
are registered under the Act or an exemption therefrom is available thereunder
and that the Company is under no obligation to register the PRSUs or Stock
deliverable hereunder for sale under the Act;

 

(c)           In the Participant’s negotiations with the Company, the
Participant has had both the opportunity to ask questions and receive answers
from the officers and employees of the Company and all persons acting on its
behalf concerning the terms and conditions of the offer made hereunder and to
obtain any additional information to the extent the Company possesses or may
possess such information or can acquire it without unreasonable effort or
expense; and

 

(d)           The Participant is aware that the Company shall place stop
transfer orders with its transfer agent against the transfer of any shares of
Stock in the absence of registration under the Act or an exemption therefrom as
provided herein.

 

10.          Restrictions on Transfer of Shares.

 

(a)           Anything in this Agreement to the contrary notwithstanding, the
Participant hereby agrees that he or she shall not sell, transfer by any means
or otherwise dispose of the shares of Stock acquired hereunder by him or her
without registration under the Act, or in the event that they are not so
registered, unless (i) an exemption from the Act registration requirements is
available thereunder and (ii) the Participant has furnished the Company with
notice of the proposed transfer and the Company’s legal counsel, in its
reasonable opinion, shall deem the proposed transfer to be exempt.

 

6





(b)           If the shares of Stock have not been registered under the Act, the
certificates evidencing the shares of Stock may bear the following legends:

 

“The shares of Stock represented by this certificate have been acquired for
investment and have not been registered under the Securities Act of 1933, as
amended, or under the Securities Act of any State. The shares of Stock
represented by this Certificate may not be sold or transferred in the absence of
an effective registration statement for the shares under the Securities Act of
1933, as amended, and such state laws as may be applicable, or an opinion of
counsel satisfactory to the Company that registration is not required.”

 

“The shares represented by this Certificate have been acquired pursuant the
Franchise Group, Inc. 2019 Omnibus Incentive Plan, a copy of which is on file
with the Company, and may not be transferred, pledged or disposed of except in
accordance with the terms and conditions thereof.”

 

11.          No Right to Continued Employment or Service. Neither the Plan, the
granting of this Award nor any other action taken pursuant to the Plan, the
Award Memorandum, or this Agreement constitutes or is evidence of any agreement
or understanding, express or implied, that the Participant will remain employed
with, or in service to, the Company for any period of time or at any particular
rate of compensation.

 

12.          Miscellaneous.

 

(a)           Notices. All notices, requests, deliveries, payments, demands and
other communications that are required or permitted to be given under this
Agreement shall be in writing and shall be either delivered personally or sent
via registered or certified mail, or by private courier, return receipt
requested, postage prepaid to the parties at their respective addresses, or to
such other address as either shall have specified by notice in writing to the
other.

 

(b)           Conflict with the Plan. In the event of a conflict between the
provisions of the Plan, the provisions of the Award Memorandum, and the
provisions of the Agreement, the provisions of the Plan shall, in all respects,
control.

 

(c)           Shareholder Rights. The Participant shall not have any of the
rights of a stockholder with respect to the PRSUs until the shares have been
issued as provided herein.

 

(d)           Waiver. The waiver by any party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other or subsequent breach.

 

(e)           Entire Agreement. The terms of this Agreement, the Award
Memorandum, and the Plan (and all documents referenced in the Plan) constitute
the entire agreement between the parties with respect to the subject matter
hereof. This Agreement may not be amended except by a writing executed by the
Participant and the Company. The parties acknowledge that they have not relied
upon any prior oral representations with respect to the subject matter hereof.

 

7





(f)             Successors. This Agreement shall inure to the benefit of and be
binding upon the parties hereto, and to the extent not prohibited herein, their
respective heirs, successors, assigns and representatives. Nothing in this
Agreement, expressed or implied, is intended to confer on any person other than
the parties hereto and as provided above, their respective heirs, successors,
assigns and representatives any rights, remedies, obligations or liabilities.

 

(g)           Governing Law. This Agreement shall be governed by the laws of the
State of Delaware, except to the extent federal law applies. Any dispute arising
out of this Agreement shall be resolved in either the Delaware state court or
the United States District Court for the District of Delaware. The Participant
hereby submits to the jurisdiction of these courts and agrees that venue
properly lies in those courts with respect to any action, suit, claim or dispute
arising under or with respect to this Agreement. The parties hereto waive any
right they might have to a jury trial. The provisions of this Agreement are
offered by each party as a material inducement to enter into this Agreement.

 

[Signatures on the following page]

 

 

 

 

 

 

 

 



8



 

In witness whereof, the parties hereto have signed this Agreement as of the day
and year first written above.

 

 



Franchise Group, Inc.

 

_______________________________

 

Name:
Title:

 

 

 

Participant

 

 

 

______________________________

 

 

 

 

 

 

 

 

9



 

 

